Andrews, C. J.
This is an appeal from the doings of the commissioners on the estate of Sheldon Clark, late of Beacon Falls, deceased, in disallowing a note payable to Charles B. Clark for the sum of seven hundred dollars. The Superior Court made a finding of facts and reserved the question for the advice of this court.
The note in controversy was made on the 29th day of August, 1887. On the 6th day of October following Sheldon Clark made his will and on the 19th day of the same month he died. The execution and delivery of the note was proved, or was admitted, and as it is expressed to be for value received it would primé facie be a valid claim against the estate of its maker and should be paid.
The finding is not very explicit and perhaps not entirety free from doubt, but, taken in connection with the will and with the note itself, it appears that Sheldon Clark, who was unmarried and sick with the consumption, of which disease he died, lived in the family of Charles B. Clark a good part of the time from about January 1st, 1886, to the last of January, 1887—boarded there, and in a sort made it his home there—not continuously but at intervals. There was a price for board which was paid. Charles and his wife, however, rendered services to Sheldon outside the regular contract for board—washed and mended his clothes, attended upon *571him when he was sick, cleaned his clothes and the bedding after a hemorrhage, took care of his cattle when he was not able to do so himself and did the chores upon his place etc., etc.—matters not very great in themselves and which seem never to have been the subject of any formal bargain between them. Sheldon appreciated their kindness and favors and on several occasions said to Charles and to the wife of Charles that they should have their pay. In consequence of these statements by Sheldon and in reliance upon them Charles and his wife continued to render these services. Sheldon knew that Charles and his wife expected to be paid, and he fully intended to pay them. No price was ever fixed; it was left for Sheldon to pay such sum as in his judgment should be a full equivalent. Sheldon made the note to pay for these services; there was no other consideration. He made it of his own accord, and there was no suggestion of any fraud, solicitation or undue influence. On the day the note was made Sheldon came to the house of Charles and said to Mr. and Mrs. Clark that he wished them to draw a note for seven hundred dollars, which he desired them to have for what they had done for him. Mrs. Clark said—“Why Sheldon that is too much; that is more than we deserve.” Sheldon said—“ I want you to have that if I die, but if I get well I want the note back and I will then pay you what is right.” The note was then drawn, was examined and approved by Sheldon and was duly signed by him and delivered to Charles, in whose hands it has ever since remained.
The appellees urge two reasons why the note ought not to be allowed against the estate of Sheldon Clark:—that it was, and was intended to be, a testamentary gift; and that it was without consideration. The view we have taken of the case makes any reference to the first reason unnecessary; for if the note was made and delivered upon a sufficient consideration it is valid and binding, and should be paid irrespective of that objection.
We think the note was made on sufficient consideration. Prof. John William Smith in his lectures on the law of *572contracts, in answer to the question, “What does the law recognize as a consideration capable of supporting a simple contract?” gives this short practical rule. “Any benefit accruing to him who makes the promise, or any loss, trouble or disadvantage undergone by, or charge imposed upon, him to whom the promise is made, is a sufficient consideration in the eye of the law to sustain the promise.” And he adds—“Accordingly in the absence of fraud mere inadequacy of consideration is no ground for avoiding a contract.” Smith on Contracts, pages 141, 148. Judge Storrs, in Clark v. Sigourney, 17 Conn., 517, says :—“ Any act done by the promisee at the request of the promisor by which the former sustains any loss, trouble or inconvenience, constitutes a sufficient consideration for a promise, although the latter obtains' no advantage therefrom ; and in respect to the extent of such loss, trouble or inconvenience it is immaterial that if is of the most trifling description, provided it be not utterly worthless in fact and in law.” See also Barnum v. Barnum, 8 Conn., 469. “ A valuable consideration in the sense of the law may consist either in some right, interest or benefit accruing to one party, or some forbearance, detriment, loss or responsibility given, suffered or undertaken by the other.” Currier v. Misa, L. R., 10 Exch., 162. “ If the parties, being in a situation and having the power so to do, have exercised their own independent judgment as to the value of the subject matter, courts of equity should not and will not interfere with such valuation.” Pomeroy’s Equity, § 926. “ In the absence of fraud inadequacy of consideration is not sufficient to avoid a contract even in equity.” Bedel v. Loomis, 11 N. Hamp. 19., Chancellor Kent, in Osgood v. Franklin, 2 Johns. Ch., 1, says: “ There is no case where mere inadequacy of price, independent of other considerations, has been held sufficient to set aside a sale made between parties standing on equal ground and dealing with each other without imposition or oppression.” “Inadequacy of consideration is not then of itself a distinct principle of relief in equity. The common law knows no such principle. The consideration, be it more or less, sup*573ports the contract.” 2 Story’s Eq. Jur., § 245. See also Warner v. Daniels, 1 Wood. & Minot, 110; Train v. Gold, 5 Pick., 380; Boothe v. Fitzpatrick, 36 Verm., 681.
The case of Worth v. Case, 42 N. York, 362, is a case very similar in many respects to the one now in hand. It was brought against-the defendant as the executor of Theron B. Worth, on a note for $10,000. The plaintiff and Theron were sister and brother. The plaintiff resided in Corning, not keeping house but living in a furnished room. Theron lived in Southold. He visited the plaintiff at her residence several times. At a visit in January, 1864, he was very ill there. She gave up her room and bed to him, and he spent his entire time in them. She nursed him, bathed him, and rubbed his limbs every morning during his sickness. She also brought his meals to him from the hotel and rendered other attention to him while he was sick. He paid the bill at the hotel but paid her nothing for her service. Several times during his stay he spoke to her about paying her, and said he would pay her well. On the day he left her house, January 30, 1864, he handed her a sealed envelope indorsed: “Mary C. Worth. This is not to be unsealed while I live and to be returned to me at any time I may wish it. T. B. Worth.” The plaintiff was not informed and did not know what the envelope contained, until she opened it after her brother’s death in 1867, and found in it the note on which the suit was brought. Theron left a will by which he gave to the plaintiff the sum of $1,000. The plaintiff had a verdict for the amount of the note; in sustaining which the Court of Appeals said:—“ The note was given for services rendered and if the note speaks truly he then considered those attentions worth $10,000. He chose for these services to execute the note. We have no pecuniary standard by which we can weigh or measure- their value to him. He estimated them then and continued to do so at $10,000. And those who stand in his shoes have no right to repudiate the contract which he made.” Dean v. Carruth, 108 Mass., 242, is another case of like kind.
The case of Wolford v. Powers, 85 Ind., 294, was brought *574on a promissory note executed in consideration of a father’s naming a child after the promisor, and in pursuance of the promisor’s agreement that if the child were so named he would provide for its education and support. It was held that this was a valid consideration. In delivering the opinion the court said:—“ When, a party contracts for the performance of an act which will afford him pleasure, gratify his ambition, please his fancy, or express his appreciation of a service another has done him, his estimate of value should be left undisturbed unless there is evidence of fraud. There is in such a case absolutely no rule by which the courts can be guided, if once they depart from the value fixed by the promisor. If they attempt to fix some standard it must necessarily be an arbitrary one and ascertained only by mere conjecture. If, in the class of cases mentioned, there is any legal consideration for a promise, it must be sufficient for the one made; for, if this is not so, then the result is that the court substitutes its own judgment for that of the promisor and in doing this mates a new contract. When the purpose of the party is to secure a pecuniary or property benefit there is much more ground for judicial interference than in a case like this, where the controlling purpose is not gain but the gratification of a desire or fancy. Even in the former class of cases, courts never do interfere upon the sole ground of inadequacy of consideration, and certainly should not in the class to which the one at bar belongs. No person in the world, other than the promisor, can estimate the value of an act which arouses his gratitude, gratifies his ambition, or pleases his fancy. If there be any consideration at all it must be allotted the value the parties have placed upon it, or a conjectural estimate made arbitrarily and without the semblance of a guide must be substituted by the courts.”
Earl v. Peck, 64 N. York, 596, was a case brought on a note for $10,000 executed by the defendant’s testator. The plaintiff had been in the service of the deceased for some six or seven years as his housekeeper and he was indebted to her for her services. The note was made only about two *575hours before his death. No contract had been made as to the rate of compensation for the services but the deceased had said he would pay her well, and the evidence tended to show that the amount of compensation was to be left to him. The court said:—“Mere inadequacy of consideration, except as a circumstance bearing upon the question of fraud, is not a defence to a note. It is not necessary that the consideration of a note shall be equal in pecuniary value to the obligation incurred.” See also Cowee v. Cornell, 75 N. York, 91.
The services rendered by Charles Clark and his wife to Sheldon Clark and for which this note is the promise to pay, if they should be drawn out on a book in the form of an account, with times and dates, and the thing done, and prices, might not amount to seven hundred dollars. But to Sheldon Clark, alone in the world, unmarried, without family or near kindred to make a home for him, sick of a wasting disease, who can measure their value so well as he ? He put his own estimate upon them, deliberately and without “speck of imposition.” If he chose to pay for the services rendered a much larger sum than they were apparently worth, he had the right to do so. The note was not a gratuity or a testamentary gift. There is no standard whereby courts can limit the measure of value in such a case; and the note is not wanting even partially in consideration because the value of the consideration is less than the obligation.
The Superior Court is advised to render judgment for the appellant to recover of the estate of Sheldon Clark the amount of the note.
In this opinion the other judges concurred.